Title: To Thomas Jefferson from E.S. Davis, 7 August 1823
From: Davis, E.S.
To: Jefferson, Thomas


My dear Sir:
Abbeville So Ca
Augt 7. 1823
Having arrived at home, the same unceremonious and sincere friendship with which I called on you as I passed through Virginia, inducing me now to write.I am however, too sensible of the frequent trouble to which you are no doubt exposed from calls, and letters, such as mine, not to offer an apology—But at the same time that I tender an apology, I must beg leave to thank you for the attention you paid me whilst in your neighbourhood—I regret very much that our conversation relative to the University of Va was so desultory. I trust however, that you will receive efficient aid from your legislature, with some of whose members I attempted to enforce the necessity of cooperating with you in your great and laudable views in relation to this institution. I cannot believe however that Virginia will so far forget herself as by an act of parsimony to  compromise & for a moment her distinguished character for the promotion, and diffusion of knowledge.My regret was increased on finding myself unable to explain the different compartments, & the purposes for which they are intended, in the plan of the university I brought with me. A number of my friends called to view the plan, and it has been a source of no little mortification to me, not to be able to give it the perspicuous detail to which it certainly is intitled.I dislike exceedingly to trouble you, but from the earnest solicitude evinced by a number of gentlemen in this State for the success of your University (for it should be called Jefferson University) I must beg of you to send me a plan similar to the one I have lent, designating the different appartments, buildings &c.You will please send it by mail without any regard to expence as it would be particularly desirable to receive it before I set out for the legislature, in the mean while I must beg you accept of my first wishes for your health & happiness.E. S. DavisP.S. pray let me hear whether or not the marble Caput aristabula, of which you had Just received information, have been put up.Their grand and exquisite effect I can readily anticipate.E. S. D.